DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment

	The 35 U.S.C. 112(b) claim rejections presented in the prior office action have been withdrawn in view of applicant’s claim amendments and remarks.

Allowable Subject Matter

	Claims 1-8 and 10-15 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	a second transistor that corresponds to the second input terminal and has a gate, a back gate, a source, and a drain and wherein the second circuit is provided in common to the back gates of the first transistor and second transistor taken in combination with the other limitations of claim 1.
	Claim 2-8 are allowed by virtue of their dependence from claim 1.  
	Regarding claim 10, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	a second transistor that has a source, a drain, a gate, and a back gate, the drain being connected to the second input terminal and wherein the first circuit is connected to a first power source via a third transistor having a source, a drain, and a gate that supplies a constant current to the first circuit and the gates of the first and second transistors are connected to a control terminal taken in combination with the other limitations of claim 10.
	Claims 11-13 are allowed by virtue of their dependence from claim 10.
	Claim 14 is allowed over the prior art of record for reasons analogous to those set forth above in connection with claim 1.  Claim 15 is allowed by virtue of its dependence from claim 14.

	Previously-cited WO 2011/104800 A1 to Ichikawa et al., hereinafter Ichikawa, is regarded as the closest prior art to the invention of claim 1.  Ichikawa discloses a semiconductor device (Ichikawa, e.g., see fig. 1 and pg. 2, lines 20-21), an input terminal and an output terminal (Ichikawa, e.g., see fig. 1 and pg. 2, lines 26-29), a first circuit that connects the input terminals to the output terminals (Ichikawa, e.g., see fig. 1 and pg. 3, lines 13-16), a feedback path that returns the output terminal to the input terminal (Ichikawa, e.g., see fig. 1, pg. 2, lines 31-34, and pg. 9, lines 8-9), a transistor that has a gate, a back gate, a source, and a drain connected to the input terminal (Ichikawa, e.g., see figs. 1 and 9, as well as pg. 2, lines 31-34, and pg. 9, lines 8-9), a second circuit that is provided between the back gate and a power source and has impedance of a predetermined value or more for suppressing noise of a predetermined frequency generated at the input terminal (Ichikawa, e.g., see fig. 7 and pg. 8, line 8, as well as pg. 7, line 22 – pg. 8, line 29, and fig. 6) for suppressing noise of a predetermined frequency generated at the input terminal.  Ichikawa, taken alone or in combination, does not teach or fairly suggest: a second transistor that corresponds to the second input terminal and has a gate, a back gate, a source, and a drain and wherein the second circuit is provided in common to the back gates of the first transistor and second transistor, taken in combination with the other limitations of claim 1.
	Previously-cited WO 2011/104800 A1 to Ichikawa and JP 2016032295 A to Boling, hereinafter Boling, are regarded as the closest prior art to the invention of claim 10.  Ichikawa discloses an input terminal and an output terminal (Ichikawa, e.g., see fig. 1 and pg. 2, lines 26-29), a first circuit that connects the input terminal to the output terminal (Ichikawa, e.g., see fig. 1 and pg. 3, lines 13-16), a feedback path that returns the output terminal to the input terminal; and (Ichikawa, e.g., see fig. 1 and pg. 2, lines 22-25), a transistor that has a source, a drain, a gate, and a back gate, the drain being connected to the input terminal (Ichikawa, e.g., see figs. 1 and 9, pg. 2, lines 31-34, and pg. 9, lines 8-9).  Boling is then relied upon as disclosing wherein the first circuit is connected to a first power source, and the back gate is connected to a second power source having a potential higher than a high potential side of the first power source or a potential lower than a low potential side of the first power source. (Boling, e.g., see pg. 1, line 14 – pg. 2, line 7 and fig. 5).  Ichikawa and Boling, taken alone or combination, do not teach or fairly suggest: a second transistor that has a source, a drain, a gate, and a back gate, the drain being connected to the second input terminal and wherein the first circuit is connected to a first power source via a third transistor having a source, a drain, and a gate that supplies a constant current to the first circuit and the gates of the first and second transistors are connected to a control terminal, taken in combination with the other limitations of claim 10.  


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863